NOT FOR PUBLICATION                          FILED
                    UNITED STATES COURT OF APPEALS                       APR 15 2021
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

NATIONSTAR MORTGAGE LLC,                        No.   20-15212

                Plaintiff-counter-              D.C. No.
                defendant-Appellee,             2:16-cv-01834-APG-EJY

     v.
                                                MEMORANDUM*
SATICOY BAY LLC SERIES 6132
PEGGOTTY,

                Defendant-counter-
                claimant-Appellant.



                   Appeal from the United States District Court
                            for the District of Nevada
                   Andrew P. Gordon, District Judge, Presiding

                            Submitted April 13, 2021**
                              Pasadena, California

Before: PAEZ and VANDYKE, Circuit Judges, and GLEASON,*** District Judge.



*
 This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.
**
  The panel unanimously concludes this case is suitable for decision without oral
argument. See Fed. R. App. P. 34(a)(2).
***
   The Honorable Sharon L. Gleason, United States District Judge for the District
of Alaska, sitting by designation.
      Saticoy Bay LLC Series 6132 Peggotty (“Saticoy Bay”) appeals the district

court’s order granting summary judgment to Nationstar Mortgage LLC

(“Nationstar”) finding that Nationstar’s predecessor preserved its deed of trust by

tendering the superpriority amount prior to the Copperfield Homeowners

Association’s (“HOA”) foreclosure sale of a residential property.              We have

jurisdiction pursuant to 28 U.S.C. § 1291, and we review the district court’s order

granting summary judgment and its interpretation of state law de novo. Tabares v.

City of Huntington Beach, 988 F.3d 1119, 1124 (9th Cir. 2021). We affirm.

      Nationstar has sufficiently established that prior to the foreclosure sale, its

predecessor tendered nine months of unpaid HOA assessments totaling $324.00 to

the HOA’s agent, who rejected the payment.1 Thus, the superpriority portion of the

HOA’s lien was extinguished and Saticoy Bay took ownership of the property

subject to the deed of trust. Bank of Am., N.A. v. Arlington W. Twilight Homeowners

Ass’n, 920 F.3d 620, 623 (9th Cir. 2019) (Arlington West) (Under Nevada law, “the

holder of the first deed of trust can establish the superiority of its interest by showing

that its tender satisfied the superpriority portion of the HOA’s lien.”).2



1
 The tender was made through counsel for Nationstar’s predecessor to the HOA’s
agent, Red Rock Financial Services.
2
 At the time of the tender and prior to a 2015 amendment, the superpriority portion
of an HOA lien under NRS 116.3116 included “only charges for maintenance and
nuisance abatement, and nine months of unpaid assessments.” Bank of Am., N.A.

                                            2
      Saticoy Bay does not dispute that Nationstar’s predecessor tendered the full

superpriority amount. Instead, Saticoy Bay pursues several arguments that are

squarely foreclosed by binding precedent. For example, Saticoy Bay’s status as a

bona fide purchaser is immaterial. See Diamond Spur, 427 P.3d at 119 (“Tendering

the superpriority portion of an HOA lien . . . does not require recording.”). Likewise,

Saticoy Bay’s assertion that the tender was rejected in good faith is irrelevant.

Saticoy Bay LLC Series 133 McLaren v. Green Tree Serv. LLC, 478 P.3d 376, 379

(Nev. 2020) (en banc) (“An alleged good-faith basis for rejecting a timely, complete

tender is not relevant because . . . the tender itself cures the default ‘by operation of

law.’”). And Nationstar’s predecessor was entitled to insist on the condition that

acceptance would satisfy the full amount of the superpriority lien without

invalidating the tender. Arlington West, 920 F.3d at 623.

      Saticoy Bay also provides a lengthy argument for why it should prevail based

on the equities, relying heavily on Shadow Wood Homeowners Association, Inc. v.

New York Community Bancorp, Inc., 366 P.3d 1105 (Nev. 2016). But the Supreme

Court of Nevada recently rejected this very argument based on Shadow Wood

because tender cures the default “by operation of law” and “without regard to

equitable concerns.” Green Tree Serv. LLC, 478 P.3d at 379.



v. SFR Invests. Pool 1, LLC, 427 P.3d 113, 117 (Nev. 2018) (en banc), as amended
on denial of reh’g (Nov. 13, 2018) (Diamond Spur).

                                           3
      Because we find that the deed of trust was preserved, we do not reach

Nationstar’s due process arguments.

      AFFIRMED.




                                      4